          Case 1:19-cr-00251-LM Document 24 Filed 02/06/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE

United States of America

   v.                                     Criminal No. 19-cr-251-LM

Johnathon Irish

                                  O R D E R


    At a hearing on February 6, 2020, and a telephone

conference later the same date, the court heard arguments on

three motions in limine and discussed several additional matters

with counsel.      The court also ordered additional briefing on two

issues.

I. Motions in Limine

    The court begins by summarizing its ruling on the motions

in limine.

    Doc. No. 16 (Defendant’s Motion to Exclude 404(b) evidence)

         Defendant moves to exclude any evidence of defendant’s
    conduct underlying his 2014 convictions for (a) False
    Statement to a Federal Agent and (b) Aiding and Abetting a
    False Statement (by having Stephanie Irish purchase a gun
    for him). The government has no intention of eliciting
    evidence of this conduct. The government argues that this
    evidence is admissible only in the event that defendant
    “opens the door” to it. Nevertheless, as the court
    explained, the Rule 403 balancing test may still weigh
    against admissibility.

    Doc. No. 17 (Defendant’s Motion to Exclude photographs of
    guns taken by Stephanie Irish)

         For the reasons stated on the record, the court rules
    that neither the photographs nor testimony about them is
    admissible. The government is not calling Stephanie Irish
       Case 1:19-cr-00251-LM Document 24 Filed 02/06/20 Page 2 of 3




    as a witness. Through introduction of the photographs and
    testimony about them, the government is effectively
    eliciting evidence that Stephanie Irish accused defendant
    of possessing the firearms at issue in this case without
    ever calling her as a witness.

    Doc. No. 18 (Defendant’s Motion to Exclude—exhibit 34B—
    download to defendant’s phone)

         The government intends to introduce the fact that
    defendant downloaded a document entitled “Quick Facts Felon
    In Possession of a Firearm.” The government does not seek
    to introduce the document—only the title of the document
    and the fact that defendant downloaded it to his phone.
    The court did not issue a ruling from the bench on this
    evidence. However, after further consideration, and after
    reviewing the document itself (which contains data from the
    United States Sentencing Commission on sentences for the
    crime of Felon in Possession), the court grants the motion.
    The evidence is only minimally relevant—on consciousness of
    guilt—and has the potential to confuse and mislead the
    jury, and to cause the jury to speculate about the document
    in a manner potentially prejudicial to the defendant.
    Exhibit 34B is therefore excluded.


II. Additional Matters

    Additional matters were discussed with counsel as follows:

    Government’s Exhibits 1 and 2

         These documents are referred to as “stipulations” on
    the government’s exhibit list. So as not to confuse the
    jury with respect to past stipulations entered in other
    cases (such as Exhibits 1 and 2) and the stipulations the
    parties are entering in this case, counsel have agreed not
    to refer to Exhibits 1 and 2 as “stipulations.”

    Government’s Exhibit 2 (Roscoe Whitney July 2015
    agreement).

         Roscoe Whitney will be testifying in the government’s
    case-in-chief. This document may well be admissible to
    impeach or rehabilitate Mr. Whitney—but the court is not
    inclined to permit its admission on direct of Mr. Whitney

                                    2
       Case 1:19-cr-00251-LM Document 24 Filed 02/06/20 Page 3 of 3




    without further argument (i.e., it appears to be hearsay).
    Moreover, to the extent it comes in, it must be redacted as
    discussed at the hearing.

    Doc. No. 22 (Defendant’s request for additional
    instructions on definition of the “frame or receiver” of a
    firearm)

         This request appears dependent on the government’s
    theory of the nexus between the firearm at issue (one of
    the three firearms) and interstate commerce. Only the
    firearm at issue raises a potentially novel nexus theory.
    The government will argue that defendant’s having modified
    the firearm at issue suffices to prove the required nexus
    between the firearm and interstate commerce. At this time,
    the government does not intend to argue that the firearm at
    issue (or any portion of it) travelled in interstate
    commerce. The court reserves ruling on this request.

III. Further Briefing

    The court ordered further briefing to be filed on or before

February 8, 2020, at 9:00 a.m. on the following two issues:

         (1) The law with respect to the government’s nexus to
    interstate commerce theory. That is, that the
    modifications to the firearm at issue can satisfy the nexus
    element.

         (2) Whether a unanimity instruction (i.e., jury
    unanimity with respect to each gun charged in indictment)
    is necessary in this case.

    SO ORDERED.


                                  __________________________
                                  Landya McCafferty
                                  United States District Judge
February 6, 2020
cc: Benjamin L. Falkner, Esq.
     Anna Z. Krasinski, Esq.
     Kasey A. Weiland, Esq.
     U.S. Probation
     U.S. Marshal


                                    3
